Exhibit 10.1 

 

AMENDMENT NO. 1


NEWPARK RESOURCES, INC.
2008 EMPLOYEE STOCK PURCHASE PLAN


 

WHEREAS, Newpark Resources, Inc. (hereinafter referred to as the “Company”) has
heretofore established the Newpark Resources, Inc. 2008 Employee Stock Purchase
Plan (the “Plan”);

 

WHEREAS, capitalized terms not otherwise defined in this Amendment No. 1 shall
have the same meaning as ascribed thereto in the Plan;

 

WHEREAS, the Company desires to amend the Plan to increase the maximum
permissible discount at which Participants may purchase shares of Stock under
the Plan from 5% to 15%;

 

WHEREAS, Section 10.1 of the Plan allows the Board to amend the Plan as herein
provided, subject to the approval of the stockholders of the Company; and

 

WHEREAS, on June 6, 2013, the stockholders of the Company approved the following
amendment to the Plan.

 

NOW, THEREFORE, the Plan is hereby amended effective as of June 6, 2013, and
such amendment shall only apply to the Offering Periods beginning on or after
June 6, 2013, as follows:

 

1.             Section 2.19 of the Plan is hereby amended by deleting it in its
entirety and substituting the following in lieu thereof:

 

“2.19 “Purchase Price” shall mean the purchase price designated by the
Administrator in the applicable Offering Document (which purchase price shall
not be less than 85% of the Fair Market Value of a share of Stock for the
Enrollment Date or for the Purchase Date, whichever is lower); provided,
however, that, in the event no purchase price is designated by the Administrator
in the applicable Offering Document, the purchase price for the Offering Periods
covered by such Offering Document shall be 85% of the Fair Market Value of a
share of Stock for the Enrollment Date or for the Purchase Date, whichever is
lower; provided, further, that the Purchase Price may be adjusted by the
Administrator pursuant to Article IX; and provided, further, that the Purchase
Price shall not be less than the par value of a share of Stock.”

 

2.             Except as amended hereby, the Plan shall continue in full force
and effect and the Plan and this Amendment No. 1 shall be construed as one
instrument.

 

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer on this 6th day of June, 2013.

 

 

ATTEST:   COMPANY                

NEWPARK RESOURCES, INC.

                     

/s/ Mark J. Airola

 

By:

/s/ Paul L. Howes

 

Mark J. Airola, Secretary

 

Name:

Paul L. Howes

     

Title:

Chief Executive Officer

 

 